{¶ 18} I respectfully dissent from the majority opinion.
 {¶ 19} I find the appellee's proposed resolution presented appellant with an unconscionable decision. Appellant's statements to the trial court demonstrate she had to choose between risking losing parental rights of all of her children, or consent to lose parental rights as to four of her children to save her parental rights as to one.1
 {¶ 20} Though I agree the trial court fully explained appellant's rights and options to her, I believe the choice presented her is inherently coercive and renders her agreement involuntary. I would sustain appellant's assignment of error and remand the case to the trial court to proceed on appellee's motion for permanent custody as to all five children.
1 I can't help but wonder why appellee felt appellant may eventually prove suitable to regain custody of one child but not the other four.